Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Information Disclosure Statement (IDS) filed 16 December 2021 has been entered. Applicant’s amendment of the claims filed 10 November 2021 has been entered. Applicant’s remarks filed 10 November 2021 are acknowledged.
Claims 3-6, 10, 12-15, 17-20 and 23-27 are cancelled. Claims 29-34 have been added. Claims 1, 2, 7-9, 11, 16, 21, 22 and 28-34 are pending and under examination to the extent they read on the elected species: the VH/VL pair of SEQ ID NOs: 102/105, and HVR-H1, H2, H3 and HVR-L1, L2, L3 of SEQ ID NOs: 31, 118, 120 and SEQ ID NOs: 111, 115 and 60.

Claim Objections/Rejections Withdrawn
The objection to claim 21 for an informality is withdrawn in response to Applicant’s amendment of the claim.
The rejection of claims 1, 2, 7 and 11 under 35 U.S.C. 102(a)(1), as being anticipated by Kneissel et al. (WO 2009/047356 A1, Int’l. Pub. Date: 16 April 2009), is withdrawn in response to Applicant’s amendment of independent claim 1 to specify the amino acid sequences of two variable regions of the multispecific antibody.

The rejection of claim 4 under 35 U.S.C. 103, as being unpatentable over Kneissel et al. (WO 2009/047356 A1), in view of Korytko et al. (US 7,744,874 B2, Date of Patent: Jun. 29, 2010), is withdrawn in view that claim 4 is now cancelled.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, 11 and 22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The basis of this rejection is set forth in the previous Office Action (mailed 05/21/2021, at p. 3-8).
Applicant argues that the specification discloses more than 16 multispecific antibodies that fall within the scope of claim 1 (i.e., bispecific antibodies containing one sclerostin binding variable region corresponding to the variable region sequences of mabA_pH1, mabA_pH2, mabA_pH3, or mabA_pH4, and a second sclerostin binding 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Independent claim 1 recites “An isolated multispecific antibody that binds to sclerostin, wherein the antibody comprises at least two different variable regions through which the antibody binds to at least two different epitopes of sclerostin, and wherein the antibody binds to sclerostin with a higher affinity at pH 7.4 than at pH 5.8, wherein one of the at least two variable regions binds to the same epitope as an anti-sclerostin antibody comprising a VH sequence of SEQ ID NO: 7 and a VL sequence of SEQ ID NO: 15, wherein one of the at least two variable regions binds to the same epitope as an anti-sclerostin antibody comprising a VH sequence of SEQ ID NO: 23 and a VL sequence of SEQ ID NO: 27.” The claims encompass a genus of multispecific antibodies that bind to sclerostin, exhibit a higher binding affinity at pH 7.4 than at pH 5.8, and comprise a variable region that bind to the same epitope as an anti-sclerostin antibody comprising a VH sequence of SEQ ID NO: 7 and a VL sequence of SEQ ID NO: 15 and a variable region that bind to the same epitope as an anti-sclerostin antibody comprising a VH sequence of SEQ ID NO: 23 and a VL sequence of SEQ ID NO: 27. However, the specification fails to provide adequate written description and evidence of possession of the genus.
Regarding antibodies that bind to the same epitope, the art has established that for a single epitope, there could be a large number of antibodies that have distinct antigen-binding domains. For example, Nair et al. (2002) (cited previously) teaches that monoclonal antibodies that bind to the same epitope have dissimilar binding site structures. The specification fails to teach the structures of those antibodies that bind to the same epitope of sclerostin as the antibody comprising the VH/VL sequences of SEQ ID NOs: 7/15 or the VH/VL sequences of SEQ ID NOs: 23/27, and the prior art does not teach how to predict the structures of the antibodies that bind to a particular epitope. Without providing adequate description of the antibody structure, a skilled artisan cannot envision the encompassed genus of multispecific antibodies, let alone Ab-4 (Ab-5 is a humanized variant of Ab-4; thus, both antibodies have the same CDRs); Ab-A (Ab-4 cross-blocks Ab-A to bind sclerostin) and a humanized variant Ab-1 (Ab-A and Ab-1 have the same CDRs); and Ab-19 (Ab-4 cross-blocks Ab-19 to bind sclerostin) and the humanized variants Ab-20 and Ab-23 (these three antibodies have the same CDRs). Paszty et al. only provides the structures of three antigen-binding domains, which are not sufficient for the genus of antibodies that bind to the same epitope as mabA and have distinct antigen-binding domains. Similarly, Korytko et al. discloses antibody Ab 88 (the same VH/VL as mabB of the present application) and a humanized variant Ab788. Thus, Korytko et al. teaches two antibodies that have the same antigen-binding domain, and Korytko et al. does not teach the genus of antibodies that bind to the same epitope as mabB and have distinct antigen-binding domains.  
The instant specification describes bispecific or biparatopic antibodies that comprise two different variable regions targeting two different epitopes of sclerostin, 
For the foregoing reasons, the rejection is maintained.

New Grounds of Objections/Rejections
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the world “and” should be added before the last “wherein …” phrase.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “The multispecific antibody of claim 1, wherein the at least two different variable regions comprise a common light chain.” However, the two variable regions defined in claim 1 have different VLs. 
The multispecific antibody of claim 1, which comprises: (1) (a) a HVR-H1 from the VH sequence of SEQ ID NO: 24; (b) a HVR-H2 from the VH sequence of SEQ ID NO: 24; (c) a HVR-H3 from the VH sequence of SEQ ID NO: 24; (d) a HVR-L1 from the VL sequence of SEQ ID NO:28; (e) a HVR-L2 from the VL sequence of SEQ ID NO: 28; and (f) a HVR-L3 from the VL sequence of SEQ ID NO: 28; (2) …” it is unclear whether the claim defines the third variable region. 
 
Conclusion
CLAIMS 9, 16, 21 AND 28-34 ARE ALLOWED.
CLAIMS 1, 2, 7, 8, 11 AND 22 ARE REJECTED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 8, 2022